Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14, and 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0118282, hereinafter Lee).

Regarding claim 1, Lee discloses
A method comprising:
developing and training, using a private cloud, a machine learning based process to perform an activity (paragraph [0061]: A predictive model may then be built based on the classification of the selected portion of the data using a machine learning algorithm, such as, for example, using Support Vector Machine (SVM); paragraph [0064]: Still yet, with continued reference to FIG. 3, a model is output, at operation 308, based on the classification. Moreover, the model identifies a segment of the data for migration. Further, the migration of the data is for enabling a hybrid cloud environment; paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud);
providing the trained machine learning based process as a service using the private cloud (paragraph [0061]: A predictive model may then be built based on the classification of the selected portion of the data using a machine learning algorithm, such as, for example, using Support Vector Machine (SVM); paragraph [0064]: Still yet, with continued reference to FIG. 3, a model is output, at operation 308, based on the classification. Moreover, the model identifies a segment of the data for migration. Further, the migration of the data is for enabling a hybrid cloud environment; paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud);
identifying of a set of one or more public clouds (Fig. 1, paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud) that comply with a set of regulatory criteria used to regulate the activity (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information; paragraph [0050]: a sensitivity threshold may be configured such that all email sent from a C-level executive of a corporation is determined sensitive when the email is addressed to certain co-workers or employees of the corporation, however is determined to be not sensitive when the email is addressed to a public governmental agency);
receiving a selection of a first public cloud of the set of one or more public clouds (Fig. 1, paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud) that complies with the set of regulatory criteria used to regulate the activity (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information; paragraph [0050]: a sensitivity threshold may be configured such that all email sent from a C-level executive of a corporation is determined sensitive when the email is addressed to certain co-workers or employees of the corporation, however is determined to be not sensitive when the email is addressed to a public governmental agency); and
during a spike in demand on resources of the private cloud, performing a cloud bursting operation to deploy the trained machine learning based process to the first public cloud of the set of one or more public clouds (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes; paragraph [0069]: Accordingly, by utilizing a hybrid cloud, an organization can keep sensitive data on-site and maintain existing IT policies to meet security and compliance requirements, while having the ability to scale as needed based on traffic spikes or other events and without requiring the organization to front the costs of adding capacity to its private cloud. By migrating the segment of data from the private cloud to the public cloud, an organization that controls the data may gain storage capacity, and the ability to scale services on-demand, without compromising the security of sensitive data or adversely affecting data access rates).
Regarding claim 20 referring to claim 1, Lee discloses A device comprising: a processor and memory communicatively coupled to the processor, the memory containing instructions that cause the processor to: ... (paragraph [0095]: computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention).

Regarding claim 3, Lee discloses
the set of regulatory criteria include privacy regulations for individual patients (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information).

Regarding claim 6, Lee discloses
further comprising: identifying one or more public clouds of the set of one or more public clouds that meet a minimum desired set of performance criteria, wherein selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that meet the minimum desired set of performance criteria (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may allow an organization to extend existing applications to the cloud to meet the needs of rapid growth, or to free on-site resources for more business-critical projects. Still yet, a hybrid cloud can offer an affordable disaster recovery solution with flexible commitments, capacity, and cost. Even more, a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes).

Regarding claim 7, Lee discloses
further comprising: identifying one or more public clouds of the set of one or more public clouds that meets meet a desired budget constraint, wherein selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that meet the desired budget constraint (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs. For example, a hybrid cloud may be utilized for development and test purposes due to the ability to provide flexibility, and gain needed capacity for limited time periods without capital investments for additional infrastructure; paragraph [0090]: migrating an organization's data from a private cloud to a public cloud may be recognized as a benefit to the organization. In particular, the benefit may be a measurement of a profit (or loss thereof) incurred due to migrating the data from the private cloud to the public cloud. Such a benefit may arise due to changing maintenance costs, and/or legal risks).

Regarding claim 8, Lee discloses
further comprising:
identifying one or more public clouds of the set of one or more public clouds (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes; paragraph [0069]: Accordingly, by utilizing a while having the ability to scale as needed based on traffic spikes or other events and without requiring the organization to front the costs of adding capacity to its private cloud. By migrating the segment of data from the private cloud to the public cloud, an organization that controls the data may gain storage capacity, and the ability to scale services on-demand, without compromising the security of sensitive data or adversely affecting data access rates) that is controlled by a desired entity (paragraph [0018]: a computer program product is provided for predicting cloud enablement from storage and data metrics ... the program instructions are executable by the processor to cause the processor to output a model, based on the classification, that identifies at least a portion of the data for migration for enabling a hybrid cloud environment), wherein
selecting the first public cloud includes limiting selection of the first public cloud (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes; paragraph [0069]: Accordingly, by utilizing a hybrid cloud, an organization can keep sensitive data on-site and maintain existing IT policies to meet security and compliance requirements, while having the ability to scale as needed based on traffic spikes or other events and without requiring the organization to front the costs of adding capacity to its private cloud. By migrating the segment of data from the private cloud to the public cloud, an organization that controls the data to those public clouds that are controlled by the desired entity (paragraph [0018]: a computer program product is provided for predicting cloud enablement from storage and data metrics ... the program instructions are executable by the processor to cause the processor to output a model, based on the classification, that identifies at least a portion of the data for migration for enabling a hybrid cloud environment).

Regarding claim 14, Fornash discloses
further comprising designing and deploying the selected first public cloud such that the first public cloud (Fig. 1, paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud) complies with the set of regulatory criteria used to regulate the activity (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information; paragraph [0050]: a sensitivity threshold may be configured such that all email sent from a C-level executive of a corporation is determined sensitive when the email is addressed to certain co-workers or employees of the corporation, however is determined to be not sensitive when the email is addressed to a public governmental agency).

Regarding claim 16, Lee discloses 
A non-transitory computer-readable medium comprising computer executable instructions stored thereon that when executed by a processor, cause the processor to (paragraph [0095]: computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
identify a set of one or more public clouds (Fig. 1, paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud) that comply with a set of regulatory criteria used to regulate an activity (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information; paragraph [0050]: a sensitivity threshold may be configured such that all email sent from a C-level executive of a corporation is determined sensitive when the email is addressed to certain co-workers or employees of the corporation, however is determined to be not sensitive when the email is addressed to a public governmental agency) performed by a machine learning based process provided as a service using a private cloud (paragraph [0061]: A predictive model may then be built based on the classification of the selected portion of the data using a machine learning algorithm, such as, for example, using Support Vector Machine (SVM); paragraph [0064]: Still yet, with continued reference to FIG. 3, a model is output, at operation 308, based on the classification. Moreover, the model identifies a segment of the data for migration. Further, the migration of the data is for enabling a hybrid cloud environment; paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud);
receive a selection of a first public cloud of the set of one or more public clouds (Fig. 1, paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud) that complies with the set of regulatory criteria used to regulate the activity (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information; paragraph [0050]: a sensitivity threshold may be configured such that all email sent from a C-level executive of a corporation is determined sensitive when the email is addressed to certain co-workers or employees of the corporation, however is determined to be not sensitive when the email is addressed to a public governmental agency); and
during a spike in demand on resources of the private cloud, perform a cloud bursting operation to deploy the machine learning based process to the first public cloud of the set of one or more public clouds (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes; paragraph [0069]: Accordingly, by utilizing a hybrid cloud, an organization can keep sensitive data on-site and maintain existing IT policies to meet security and compliance requirements, while having the ability to scale as needed based on traffic spikes or other events and without requiring the organization to front the costs of adding capacity to its private cloud. By migrating the segment of data from the private cloud to the public cloud, an organization that controls the data may gain storage capacity, and the ability to scale services on-demand, without compromising the security of sensitive data or adversely affecting data access rates).

Regarding claim 17, Lee discloses 
wherein the plurality of instructions further causes the processor (paragraph [0095]: computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) to develop and train the machine learning based process to perform the activity (paragraph [0061]: A predictive model may then be built based on the classification of the selected portion of the data using a machine learning algorithm, such as, for example, using Support Vector Machine (SVM); paragraph [0064]: Still yet, with continued reference to FIG. 3, a the model identifies a segment of the data for migration. Further, the migration of the data is for enabling a hybrid cloud environment; paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud).

Regarding claim 18, Lee discloses 
wherein:
the first public cloud of the set of one or more public clouds further takes into consideration at least one of a desired geographic region, a minimum desired set of performance criteria (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may allow an organization to extend existing applications to the cloud to meet the needs of rapid growth, or to free on-site resources for more business-critical projects. Still yet, a hybrid cloud can offer an affordable disaster recovery solution with flexible commitments, capacity, and cost. Even more, a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes), and a desired budget constraint (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs. For example, a hybrid cloud may be utilized for development and test purposes due to the ability to provide flexibility, and gain needed capacity for limited time periods without capital investments for additional infrastructure; paragraph a benefit may arise due to changing maintenance costs, and/or legal risks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0118282, hereinafter Lee) in view of Oka et al. (US 2019/0050862, hereinafter Oka).

Regarding claim 4, Lee does not disclose wherein the activity is fraud detection for a desired geographic region. Oka discloses wherein the activity is fraud detection for a desired geographic region (paragraph [0054]: The card transaction data 118 including card information, transaction amount, merchant category code (MCC), geographic location, merchant identification number (MID), point of sale, and terminal for each transaction. The cloud data pipe 154 may include additional information, e.g., transaction contextual data 116, including a device fingerprint 212, user behavior 214, stock keeping unit (SKU), and product usage for each transaction ... . The hashed values, especially when correlated via a session identifier, allow for detection of fraud based on the relationships between the hashed values and the transaction data 118; paragraph [0059]: Machine learning for fraud detection may utilize long term model 910 and short term model 920). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Lee by detecting fraud based on the relationships between the hashed values and the transaction data including geographic location, etc. by utilizing machine learning of Oka. The motivation would have been to improve fraud detection for in a transaction network (Oka paragraph [0004]).

Claims 5, 9-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0118282, hereinafter Lee) in view of Fornash et al. (US 2020/0004582, hereinafter Fornash).

Regarding claim 5, Lee does not disclose further comprising: identifying one or more public clouds of the set of one or more public clouds that resides within a desired geographic region, wherein selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that reside within the desired geographic region. Fornash discloses further comprising: identifying one or more public clouds of the set of one or more public clouds that resides within a desired geographic region, wherein selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that reside within the desired geographic region (paragraph [0027]: the term "hybrid cloud" indicates a cloud computing environment that includes multiple public and private cloud resources; paragraph [0029]: The cognitive cloud migration optimizer 120 cognitively learns, by use of the cognitive engine 140, the business and technology data 115 from various cognitive tools including, but not limited to, natural language processing (NLP) tools and machine learning tools; paragraph [0030]: Based on the data stream fed by the cognitive engine 140, the cognitive cloud migration optimizer 120 learns technical and business trends, regional/national rules and regulations, as well as interactive feedback from the client 105 and the administrator 101 and makes recommendations on migration decisions and/or to perform migration operations according to preconfigured parameters of the cognitive cloud migration optimizer 120; paragraph [0050]: In order to migrate each application of the source data center 110 to a correct cloud in the target data center 180, the HCTA engine 130 develops a specific list of the candidate target cloud types based on the inputs of the source cloud types and the application hosting data. Examples of cloud types may include, public/private, shared/dedicated, on-premises/off-premises, and any other categories that characterize cloud operations. Examples of the application hosting data may include, a type and size of an application, one or more affinity group of the application, a tolerance for latency, and various factors affecting the migration, the usage and throughput of the cloud operations, with respect to regulations by geographical and/or national boundaries, 

Regarding claim 9, Lee discloses
further comprising:
identifying one or more public clouds of the set of one or more public clouds that meet a minimum desired set of performance criteria (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may allow an organization to extend existing applications to the cloud to meet the needs of rapid growth, or to free on-site resources for more business-critical projects. Still yet, a hybrid cloud can offer an affordable disaster recovery solution with flexible commitments, capacity, and cost. Even more, a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes); and
identifying one or more public clouds of the set of one or more public clouds that meets meet a desired budget constraint (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud to move workloads to a public cloud in order to meet specific needs. For example, a hybrid cloud may be utilized for development and test purposes due to the ability to provide flexibility, and gain needed capacity for limited time periods without capital investments for additional infrastructure; paragraph [0090]: migrating an organization's data from a private cloud to a public cloud may be recognized as a benefit to the organization. In particular, the benefit may be a measurement of a profit (or loss thereof) incurred due to migrating the data from the private cloud to the public cloud. Such a benefit may arise due to changing maintenance costs, and/or legal risks), wherein
selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that ... meet the minimum desired set of performance criteria (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may allow an organization to extend existing applications to the cloud to meet the needs of rapid growth, or to free on-site resources for more business-critical projects. Still yet, a hybrid cloud can offer an affordable disaster recovery solution with flexible commitments, capacity, and cost. Even more, a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes), and meet the desired budget constraint (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs. For example, a hybrid cloud may be utilized for development without capital investments for additional infrastructure; paragraph [0090]: migrating an organization's data from a private cloud to a public cloud may be recognized as a benefit to the organization. In particular, the benefit may be a measurement of a profit (or loss thereof) incurred due to migrating the data from the private cloud to the public cloud. Such a benefit may arise due to changing maintenance costs, and/or legal risks).
Lee does not disclose identifying one or more public clouds of the set of one or more public clouds that resides within a desired geographic region ... selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that reside within the desired geographic region. Fornash discloses identifying one or more public clouds of the set of one or more public clouds that resides within a desired geographic region ... selecting the first public cloud includes limiting selection of the first public cloud to those public clouds that reside within the desired geographic region (paragraph [0027]: the term "hybrid cloud" indicates a cloud computing environment that includes multiple public and private cloud resources; paragraph [0029]: The cognitive cloud migration optimizer 120 cognitively learns, by use of the cognitive engine 140, the business and technology data 115 from various cognitive tools including, but not limited to, natural language processing (NLP) tools and machine learning tools; paragraph [0030]: Based on the data stream fed by the cognitive engine 140, the cognitive cloud migration optimizer 120 learns technical and business trends, regional/national rules and regulations, as well as interactive feedback from the client 105 and the administrator 101 and makes recommendations on migration decisions and/or to perform migration operations according to preconfigured parameters of the cognitive cloud migration optimizer 120; paragraph [0050]: In order to migrate each application of the source data center 110 to a correct cloud in the target data center 180, the HCTA engine 130 develops a specific list of the candidate target cloud types based on the inputs of the source cloud types and the application hosting data. Examples of cloud types may include, public/private, shared/dedicated, on-premises/off-premises, and any other categories that characterize cloud operations. Examples of the application hosting data may include, a type and size of an application, one or more affinity group of the application, a tolerance for latency, and various factors affecting the migration, the usage and throughput of the cloud operations, with respect to regulations by geographical and/or national boundaries, business policy and client request, as well as technological trend and recent developments). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Lee by selecting public cloud based on the regulations geographical and/or national boundaries in hybrid cloud of Fornash. The motivation would have been to provide cognitive analytics and learning technology, and more particularly to methods, computer program products, and systems for producing optimal cloud migration plans (Fornash paragraph [0001]).

Regarding claim 10, Lee discloses
further comprising:
identifying one or more public clouds of the set of one or more public clouds (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes; paragraph [0069]: Accordingly, by utilizing a hybrid cloud, an organization can keep sensitive data on-site and maintain existing IT policies to meet security and compliance requirements, while having the ability to scale as needed based on traffic spikes or other events and without requiring the organization to front the costs of adding capacity to its private cloud. By migrating the segment of data from the private cloud to the public cloud, an organization that controls the data may gain storage capacity, and the ability to scale services on-demand, without compromising the security of sensitive data or adversely affecting data access rates) that is controlled by a desired entity (paragraph [0018]: a computer program product is provided for predicting cloud enablement from storage and data metrics ... the program instructions are executable by the processor to cause the processor to output a model, based on the classification, that identifies at least a portion of the data for migration for enabling a hybrid cloud environment), wherein
selecting the first public cloud includes limiting selection of the first public cloud (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes; paragraph [0069]: Accordingly, by utilizing a hybrid cloud, an organization can keep sensitive data on-site and maintain existing IT while having the ability to scale as needed based on traffic spikes or other events and without requiring the organization to front the costs of adding capacity to its private cloud. By migrating the segment of data from the private cloud to the public cloud, an organization that controls the data may gain storage capacity, and the ability to scale services on-demand, without compromising the security of sensitive data or adversely affecting data access rates) to those public clouds that are controlled by the desired entity (paragraph [0018]: a computer program product is provided for predicting cloud enablement from storage and data metrics ... the program instructions are executable by the processor to cause the processor to output a model, based on the classification, that identifies at least a portion of the data for migration for enabling a hybrid cloud environment).

Regarding claim 11, Lee discloses
the set of regulatory criteria include privacy regulations for individual patients (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information).

Regarding claim 13, Fornash discloses
further comprising deploying the selected first public cloud such that the first public cloud (Fig. 1, paragraph [0065]: the hybrid cloud migration may include moving a segment of the data from a private cloud to a public cloud) complies with the set of regulatory criteria used to regulate the activity (paragraph [0047]: The content of a unit of data may include any substantive information within the unit of data. For example, if a given file is determined to include a social security number, a credit card number, medical information, etc., then the unit of data may be classified as sensitive. Accordingly, in such an example, one or more sensitivity thresholds may be configured to classify a file as sensitive if it contains a social security number, a credit card number, or medical information; paragraph [0050]: a sensitivity threshold may be configured such that all email sent from a C-level executive of a corporation is determined sensitive when the email is addressed to certain co-workers or employees of the corporation, however is determined to be not sensitive when the email is addressed to a public governmental agency).

Regarding claim 19, Lee discloses 
wherein:
the first public cloud of the set of one or more public clouds further takes into consideration at all of ... a minimum desired set of performance criteria (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs ... a hybrid cloud may allow an organization to extend existing applications to the cloud to meet the needs of rapid growth, or to free on-site resources a hybrid cloud can offer an affordable disaster recovery solution with flexible commitments, capacity, and cost. Even more, a hybrid cloud may be utilized for cloud-native and mobile applications that are data-intensive, and tend to require elasticity to scale with sudden or unpredictable traffic spikes), and a desired budget constraint (paragraph [0068]: a hybrid cloud may provide secure, on-demand access to computing resources of a private cloud with flexibility to move workloads to a public cloud in order to meet specific needs. For example, a hybrid cloud may be utilized for development and test purposes due to the ability to provide flexibility, and gain needed capacity for limited time periods without capital investments for additional infrastructure; paragraph [0090]: migrating an organization's data from a private cloud to a public cloud may be recognized as a benefit to the organization. In particular, the benefit may be a measurement of a profit (or loss thereof) incurred due to migrating the data from the private cloud to the public cloud. Such a benefit may arise due to changing maintenance costs, and/or legal risks).
Lee does not disclose the first public cloud of the set of one or more public clouds further takes into consideration at all of a desired geographic region. Fornash discloses the first public cloud of the set of one or more public clouds further takes into consideration at all of a desired geographic region (paragraph [0027]: the term "hybrid cloud" indicates a cloud computing environment that includes multiple public and private cloud resources; paragraph [0029]: The cognitive cloud migration optimizer 120 cognitively learns, by use of the cognitive engine 140, the business and technology data 115 from various cognitive tools including, but not limited to, natural language processing (NLP) tools and machine learning tools; paragraph the cognitive cloud migration optimizer 120 learns technical and business trends, regional/national rules and regulations, as well as interactive feedback from the client 105 and the administrator 101 and makes recommendations on migration decisions and/or to perform migration operations according to preconfigured parameters of the cognitive cloud migration optimizer 120; paragraph [0050]: In order to migrate each application of the source data center 110 to a correct cloud in the target data center 180, the HCTA engine 130 develops a specific list of the candidate target cloud types based on the inputs of the source cloud types and the application hosting data. Examples of cloud types may include, public/private, shared/dedicated, on-premises/off-premises, and any other categories that characterize cloud operations. Examples of the application hosting data may include, a type and size of an application, one or more affinity group of the application, a tolerance for latency, and various factors affecting the migration, the usage and throughput of the cloud operations, with respect to regulations by geographical and/or national boundaries, business policy and client request, as well as technological trend and recent developments). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Lee by selecting public cloud based on the regulations geographical and/or national boundaries in hybrid cloud of Fornash. The motivation would have been to provide cognitive analytics and learning technology, and more particularly to methods, computer program products, and systems for producing optimal cloud migration plans (Fornash paragraph [0001]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0118282, hereinafter Lee) in view of Fornash et al. (US 2020/0004582, hereinafter Fornash) as applied to claim 9, and further in view of Oka et al. (US 2019/0050862, hereinafter Oka).

Regarding claim 12, Lee in view of Fornash does not disclose wherein the activity is fraud detection for a desired geographic region. Oka discloses wherein the activity is fraud detection for a desired geographic region (paragraph [0054]: The card network 130 may carry transaction data 118 including card information, transaction amount, merchant category code (MCC), geographic location, merchant identification number (MID), point of sale, and terminal for each transaction. The cloud data pipe 154 may include additional information, e.g., transaction contextual data 116, including a device fingerprint 212, user behavior 214, stock keeping unit (SKU), and product usage for each transaction ... . The hashed values, especially when correlated via a session identifier, allow for detection of fraud based on the relationships between the hashed values and the transaction data 118; paragraph [0059]: Machine learning for fraud detection may utilize long term model 910 and short term model 920). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Lee in view of Fornash by detecting fraud based on the relationships between the hashed values and the transaction data including geographic location, etc. by utilizing machine learning of Oka. The motivation would have been to improve fraud detection for in a transaction network (Oka paragraph [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/10/2022